DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement filed November 23, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device having more than one contactless proximity sensor 44, as suggested by the phrase “at least one contactless proximity sensor” in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
In regards to claims 1-9, the preamble recites “an electromagnetic door lock for locking the door of a domestic appliance” with the “domestic appliance” recited merely as intended use, however, the body of claim 1 and dependent claim 9 contain positive recitation of the domestic appliance.  Consequently, it cannot be determined whether applicant intends to claim the subcombination of the electromagnetic door lock or the electromagnetic door lock in combination with the domestic appliance.  In formulating an evaluation on the merits, the examiner is considering that the claims are drawn to the combination and the claimed will be rejected accordingly.  If applicant indicates by amendment that the combination claim is the intention, then the language in the preamble should be made consistent with the language of the body of claim 1 and that of claim 9.  If the intent is to claim the subcombination, then the body of claim 1 and claim 9 must be amended to remove positive recitation of the combination.  Applicant’s intention in regards to the scope of the claims must be clearly established by the claim language.
Claim Objections
Claims 1, 2, and 4-9 are objected to because of the following informalities:  
In regards to claim 1, line 1, the phrase “the door” should be changed to “a door,” in line 2, the phrase “of a domestic appliance, comprising” should be changed to “of a domestic appliance, the electromagnetic door lock comprising,” in line 4, the phrase “closed-door position” should be changed to “a closed-door position,” in lines 4 and 5, the phrase “a door of a domestic appliance” should be changed to “the door of the domestic appliance,” in line 6, a comma should be inserted after the phrase “a locking device,” and in lines 14 and 15, the phrase “at least one contactless proximity sensor” should be changed to “a second contactless proximity sensor.”
In regards to claim 2, lines 2 and 3, the phrase “wherein the at least one contactless proximity sensor includes” should be changed to “wherein the door sensing device includes,” and in lines 5-7, the limitation “and a second contactless proximity sensor which detects the locking position of the locking pin” should be removed.
In regards to claim 4, line 2, the phrase “wherein first” should be changed to “wherein the first.”
In regards to claim 5, line 2, the phase “the actuating element” should be changed to “the at least one respective actuating element.”
In regards to claim 6, the claim should read as follows after the preamble: “wherein the at least one respective actuating element comprises a first and a second actuating element carried by the door sensing element or said locking pin.”
In regards to claim 7, the claim should read as follows after the preamble: “wherein the at least one respective actuating element comprises a first and a second actuating element carried by the door sensing element or the locking pin.”
In regards to claim 8, line 4, the phrase “a respective contactless proximity sensor” should be changed to “a respective one of the first and second contactless proximity sensors.”
In regards to claim 9, lines 3 and 4, the phrase “the connections” should be changed to “a connection.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the door" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 1, line 4, the relationship between the “door” recited in line 1 and the “door” recited in line 4 is unclear from the claim language.  It is understood from the specification that the “door” of line 4 is equivalent to the “door” of line 1, and will be examined as such.  See claim objection above.
In regards to claim 1, line 5, the relationship between the “domestic appliance” recited in line 2 and the “domestic appliance” recited in line 5 is unclear from the claim language.  It is understood from the specification that the “domestic appliance” of line 5 is equivalent to the “domestic appliance” of line 2, and will be examined as such.  See claim objection above.
In regards to claim 1, lines 14 and 15, it is unclear how the device includes more than one contactless proximity sensor 44, as suggested by the phrase “at least one contactless proximity sensor,” when the specification and drawings only discuss a single contactless proximity sensor 44.  It is understood from the specification that the second contactless proximity sensor of claim 2 refers to sensor 44 that detects the locking position of the locking pin, as recited in claim 1, and will be examined as such.  See objections to claims 1 and 2 above.
In regards to claim 2, the claim language suggests that the “at least one contactless proximity sensor” of claim 1 includes the first contactless proximity sensor 42, when it is understood from the specification and claim 1 that the first contactless proximity sensor is a separate component from the “at least one contactless proximity sensor” and is part of the door sensing device.  The claim will be examined as supported by the specification.  See claim objection above.
In regards to claims 6 and 7, the relationship between the “first and a second actuating element” of claims 6 and 7 and the “at least one respective actuating element” of claim 4 is unclear from the claim language.  It is understood from the specification that the at least one respective actuating element comprises the first and second actuating elements, and will be examined as such.  See claim objections above.
In regards to claim 8, the relationship between the “respective contactless proximity sensor” of claim 8 and the “first and second contactless proximity sensors” of claims 1 and 2 is unclear from the claim language.  It is understood from the specification that the phrase “respective contactless proximity sensor” is meant to refer to a respective one of the first and second proximity sensors, and will be examined as such.  The current language suggests the existence of a third contactless proximity sensor.  See claim objection above.
In regards to claims 3-5 and 9, these claims are rejected under 35 U.S.C. 112(b) because they depend from claims 1 and 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wintersteiger (US Pub. No. 2010/0139338) in view of Moline et al. (US-5879036), and further in view of Friedrich et al. (US-5862691).
In regards to claim 1, Wintersteiger discloses an electromagnetic door lock for locking a door 2, the electromagnetic door lock comprising: a rotating cam 12 rotating about an axis 15 between an open-door position (position in which the cam is released to rotate out of engagement with hook 9, Paragraph 44) and a closed-door position (Figure 1) and cooperating with a hook 9 fixed to the door; a locking device 16, 21 which locks the rotating cam in the closed-door position, the locking device including an electromagnetic actuator 17 configured for moving a locking pin 21 (considered a locking pin because it resembles a pin, especially in slender elongated form) between a locking position (Figure 1) and an unlocking position (position in which the locking pin is disengaged from the rotating cam, allowing the rotating cam to move to its open-door position, Paragraphs 44, 48, and 49); and a door sensing device 35, 38 including a door sensing element 38 movable between a first position (position moved to the left in Figure 1 and not in engagement with hook 9 that is mounted to the door 2) and a second position (Figure 1) corresponding, respectively, to the open-door position and to the closed-door position of the rotating cam; and wherein a second proximity switch or sensor 36 which detects the locking position of the locking pin (Paragraphs 59 and 60).
Wintersteiger fails to specify that the electromagnetic lock is utilized to lock a door of a domestic appliance.  Moline et al. teaches an electromagnetic lock for locking a door of a domestic appliance (Col. 1, lines 5-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the electromagnetic lock of Wintersteiger be used to lock the door of a domestic appliance, since the use of the lock of Wintersteiger on a domestic appliance would yield the predictable result of locking the door of the domestic appliance.
Wintersteiger fails to disclose that the second proximity switch or sensor is a contactless proximity sensor.  Friedrich et al. teaches a contactless proximity sensor 2 or 3 that cooperates with at least one actuating element (magnetic portions in Figures 5-8) so as to determine the position of a movable element 4, 8 by which the at least one actuating element is carried.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize a contactless proximity sensor so as to reduce mechanical wear on the components of the device, and since it is known in the art to interchangeably utilize contact and contactless switches/sensors (as evidenced by Paragraph 26 of US Pub. No. 2009/0236865 and Paragraph 58 of US Pub. No. 2017/0067271).
In regards to claim 2, Wintersteiger discloses that the door sensing device includes: a first proximity sensor or switch 35 which detects the second position of the door sensing element.  Wintersteiger fails to disclose that the first proximity switch or sensor is a contactless proximity sensor.  Friedrich et al. teaches a contactless proximity sensor 2 or 3 that cooperates with at least one actuating element (magnetic portions in Figures 5-8) so as to determine the position of a movable element 4, 8 by which the at least one actuating element is carried.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize a contactless proximity sensor so as to reduce mechanical wear on the components of the device, and since it is known in the art to interchangeably utilize contact and contactless switches/sensors (as evidenced by Paragraph 26 of US Pub. No. 2009/0236865 and Paragraph 58 of US Pub. No. 2017/0067271).
In regards to claim 3, Wintersteiger in view of Friedrich et al. teaches that the first or second contactless proximity sensor is a magnetic sensor (Col. 2, line 66 – Col. 3, line 44).
In regards to claim 4, Wintersteiger in view of Friedrich et al. teaches that the first or the second contactless proximity sensor is carried by a stationary support 3 (Wintersteiger) and cooperates with at least one respective actuating element (magnetic portions of component 1’, Figures 5-8 of Friedrich et al.) carried by the door sensing element or by the locking pin.
In regards to claim 5, Friedrich et al. teaches that the at least one respective actuating element is a magnet (Figures 5-8).
In regard to claims 6 and 7, Friedrich et al. teaches that the at least one respective actuating element comprises a first and a second actuating element carried by the door sensing element or said locking pin (the magnetic component 1’ being made up of a plurality of actuating elements, Figures 5-8 of Friedrich et al.).
In regards to claim 8, Wintersteiger in view of Friedrich et al. teaches that the first and second actuating elements are magnets with opposite polarities with reference to a sensing area of the respective one of the first and second contactless proximity sensors (the magnets having opposing polarities with reference to the sensing area or location area of sensors 2 and 3, Figures 5-8 of Friedrich et al.).
In regards to claim 9, Wintersteiger in view of Moline et al. teaches that the stationary support carries electronic or electromechanical elements (Figure 1 of Wintersteiger) and electrical connections 37 (Wintersteiger) for a connection to a control unit (Paragraph 60 of Wintersteiger and Col. 3, lines 19-22 of Moline et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 14, 2022